DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 forms a first electrode by aerosolizing a first ink formulation comprising a slurry. However, the claim then states that the slurry is deposited to form the first electrode layer. It is unclear if an aerosolized first ink formulation comprising a slurry is used to form the first electrode or if the slurry forms the first electrode by another method without aerosolizing. The formation of the second electrode has the same issue. 
	Claim 1 forms a permeable separator layer “on the first electrode”, but then later states that the aerosolized stream is directed towards “a substrate”. Accordingly, it is unclear if the separator is formed onto a substrate and transferred to the first electrode or if the aerosol stream is directed at the first electrode. This issue is compounded in claim 11 which adds a step of depositing a current collector onto “the substrate”.
	Claim 1 also refers to “a binder” in the first ink and in the second ink. It is not clear if the same binder is used in both the first and second ink. The ambiguity is compounded in claim 10 which refers to a weight ratio of the first or second active material to “the binder”. The ratio could be the weight of the first active material to the weight of binder in either the first, second ink, or a total binder in the battery. Alternatively, the ratio could be the weight of the second active material to the weight of the binder in either the first, second ink, or a total binder in the battery.
	Claim 12 incorporates the same problems as claim 1. Similarly, claim 13 refers to “the binder” when claim 12 includes “a binder” in the first ink and the second ink. Likewise, claim 17 refers to “the binder” but it is not clear which binder is referred to.
	Claim 22 refers to the “the cohesive permeable separator” which lacks antecedent basis. This language is contrasted with claim 26 which properly refers to “the permeable separator layer”.
	Claim 25 is rejected because it makes no sense. A solution is by definition not 100% solid.
	Claims depending from independent claims 1 and 12 are rejected for incorporating the issues of the independent claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over DEINER et al. “Inkjet and aerosol jet printing of electrochemical devices for energy conversion and storage” (2017) (hereinafter “DEINER I”) in view of PANAT et al. (US 2020/0112030); DEINER et al. (US 2019/0305359 - hereinafter “DEINER II”); RENN et al. (US 2017/0348903); DEINER et al. (US 2020/0136129 - hereinafter “DEINER III”).
Regarding claim 1,
	DEINER I teaches aerosol jet printing is a known technique for making batteries abstract. The aerosol jet printing process involves aerosolizing of the ink followed by deposition using a sheath gas as depicted in Fig. 8. DEINER I teaches using the aerosol jet printing technique for making battery layers but does not provide any specifics of depositing a first electrode. However, electrode materials are deposited by aerosol jet printing in PANAT that show increase specific capacity and areal capacity [0035] and [0052]. The particles are 10 µm or less [0035]. The electrode ink can include binder [0038]. As shown in Fig 3 the silver (Ag) undergoes lithiation and is therefore electrode active material.  At the time of filing the invention it would have been prima facie obvious to one of ordinary skill in the art to deposit a first electrode of active material by aerosolizing to increase the capacity of the battery.
	DEINER I teaches using the aerosol jet printing technique for making battery layers but does not provide any specifics of a separator. However, DEINER II teaches deposition of a polymer composite solid electrolyte (separator) abstract by aerosol jet printing [0018]. Electrolyte is by definition ion conductive (permeable). The experimental section teaches that the aerosolized ink includes a polymer and alumina (metal oxide) nanoparticles [0019]. By aerosol jet printing, the batteries can be made by depositing electrolyte directly on the conductor substrate (electrode) [0020]. At the time of filing the invention it would have been prima facie obvious to one of ordinary skill in the art to deposit the solid electrolyte of DEINER II because the drop on demand deposition simplifies production. The reference does not expressly teach providing a polymer precursor and partially curing the ink in flight. However, RENN teaches that when performing aerosol jet printing, in-flight curing of polymer can be performed to help facilitate the formation of free-standing structures abstract. When in flight, the aerosolized droplets are inherently spherical. The polymer can fully cure once coalesced on the target [0035]. At the time of filing the invention it would have been prima facie obvious to one of ordinary skill in the art to polymerize the composition of DEINER II in flight to facilitate formation of free-standing structures by aerosol jet printing.
	DEINER I teaches using the aerosol jet printing technique for making battery layers and PANAT as described above shows the formation of a silver electrode (anode) by aerosol jet printing. The references do not teach the aerosol jet printing of a second electrode (cathode). However, DEINER III teaches an ink composition that includes cathode material with polymeric binder abstract and [0039]. The ink is deposited by aerosol jet printing [0049]. The aerosol jet printed cathodes have high capacity [0058]. At the time of filing the invention it would have been prima facie obvious to one of ordinary skill in the art to perform aerosol jet printing according to DEINER III to improve capacity of the electrode/battery.
Regarding claim 2,
	DEINER I generally teaches the fabrication of a lithium ion battery by aerosol jet printing but does not teach a first electrode deposited onto a current collector. However, the PANAT reference teaches the deposition of an electrode by aerosol jet printing and further teaches that the electrode material near the current collector is better utilized [0084]. The substrate can be conductive [0039]. The interface between the electrode material with respect a current collector indicates the electrode is deposited on a current collector. Furthermore, PANAT reference teaches the basic structure of a battery includes an electrode (with active material) on a current collector, Fig. 10A.
Regarding claim 3,
	RENN teaches polymerization occurring in-flight using photocurable material (a photoinitiator) [0033].
Regarding claim 4,
	PANAT teaches the electrode (first electrode) has a viscosity of 1.5 cP [0061]. DEINER III teaches the electrode (second electrode) has a viscosity of 5-40 mPas (mPas = cP) [0011]. Both inks fall within the claimed range.
Regarding claim 5,
	PANAT teaches the particles are 10 µm or less  [0035]. DEINER III generally teaches the particle size of aerosol jet printing is less restrictive when compared to inkjet printing [0033]. The references do not teach aerosol jet printing the claimed particle sizes of active material. However, DEINER I teaches the particle size (Rs) is a result effective variable for printing inks page 6 left column. The particle size changes viscosity which determines the droplet formation. At the time of filing the invention it would have been prima facie obvious to one of ordinary skill in the art to manipulate that particle sizes of the aerosol jet printing ink to control the droplet formation of the process, MPEP 2144.05.II.
Regarding claim 6,
	DEINER II teaches the binder can be polymethacylic acid (a polyacrylate) [0017].
Regarding claim 7,
	PANAT teaches the electrode material can be silicon or graphite [0050]. DEINER III teaches the cathode material can be lithium cobalt oxide, lithium iron phosphate, or lithium manganese oxide [0037].
Regarding claim 8,
	PANAT teaches depositing the electrode on a copper substrate (current collector) [0039]. The current collector for the cathode in DEINER III is aluminum [0047].
Claim(s) 9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over DEINER et al. “Inkjet and aerosol jet printing of electrochemical devices for energy conversion and storage” (2017) (hereinafter “DEINER I”) in view of PANAT et al. (US 2020/0112030); DEINER et al. (US 2019/0305359 - hereinafter “DEINER II”); RENN et al. (US 2017/0348903); DEINER et al. (US 2020/0136129 - hereinafter “DEINER III”) further in view of YU et al. “Direct aerosol printing of lithium-ion batteries” (2017).
Regarding claims 9 and 11,
	DEINER teaches making a lithium ion battery by aerosol jet printing but does not teach making the current collector layers by sintering a deposited powder or powder in a slurry. However, YU teaches that current collectors can be aerosol printed in addition to printing the cathode and anode page 392. The current collectors are made from nanoparticles in solution (powder) and are sintered after deposition page 392. At the time of filing the invention it would have been prima facie obvious to one of ordinary skill in the art to provide the current collectors by aerosol jet printing as a simple substitution of known methods for providing current collector layers for batteries.
Claim(s) 12 and 14-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over DEINER et al. “Inkjet and aerosol jet printing of electrochemical devices for energy conversion and storage” (2017) (hereinafter “DEINER I”) in view of PANAT et al. (US 2020/0112030); DEINER et al. “Aerosol jet printed polymer composite electrolytes for solid-state li-ion batteries” (2019) (hereinafter “DEINER II”); and DEINER et al. (US 2020/0136129) (hereinafter “DEINER III”).
Regarding claim 12,
	DEINER I teaches aerosol jet printing is a known technique for making batteries abstract. The aerosol jet printing process involves aerosolizing of the ink followed by deposition using a sheath gas as depicted in Fig. 8. DEINER I teaches using the aerosol jet printing technique for making battery layers but does not provide any specifics of depositing a first electrode. However, electrode materials are deposited by aerosol jet printing in PANAT that show increase specific capacity and areal capacity [0035] and [0052]. The particles are 10 µm or less [0035]. The electrode ink can include binder [0038]. As shown in Fig 3 the silver (Ag) undergoes lithiation and is therefore electrode active material.  At the time of filing the invention it would have been prima facie obvious to one of ordinary skill in the art to deposit a first electrode of active material by aerosolizing to increase the capacity of the battery.
	DEINER I teaches using the aerosol jet printing technique for making battery layers but does not provide any specifics of a separator. However, DEINER II teaches deposition of a polymer composite solid electrolyte (separator) abstract by aerosol jet printing [0018]. Electrolyte is by definition ion conductive (permeable). The experimental section teaches that the aerosolized ink includes a polymer and alumina (metal oxide) nanoparticles [0019]. By aerosol jet printing, the batteries can be made by depositing electrolyte directly on the conductor substrate (electrode) [0020]. At the time of filing the invention it would have been prima facie obvious to one of ordinary skill in the art to deposit the solid electrolyte of DEINER II because the drop on demand deposition simplifies production. 
The reference does not expressly teach providing a polymer precursor and partially curing the ink in flight. However, RENN teaches that when performing aerosol jet printing, in-flight curing of polymer can be performed to help facilitate the formation of free-standing structures abstract. When in flight, the aerosolized droplets are inherently spherical. The polymer can fully cure once coalesced on the target [0035]. At the time of filing the invention it would have been prima facie obvious to one of ordinary skill in the art to polymerize the composition of DEINER II in flight to facilitate formation of free-standing structures by aerosol jet printing.
Regarding claim 14,
	PANAT teaches the electrode (first electrode) has a viscosity of 1.5 cP [0061]. DEINER III teaches the electrode (second electrode) has a viscosity of 5-40 mPas (mPas = cP) [0011].
Regarding claim 15,
	PANAT teaches the particles are 10 µm or less  [0035]. DEINER III generally teaches the particle size of aerosol jet printing is less restrictive when compared to inkjet printing [0033]. The references do not teach aerosol jet printing the claimed particle sizes of active material. However, DEINER I teaches the particle size (Rs) is a result effective variable for printing inks page 6 left column. The particle size changes viscosity which determines the droplet formation. At the time of filing the invention it would have been prima facie obvious to one of ordinary skill in the art to manipulate that particle sizes of the aerosol jet printing ink to control the droplet formation of the process.
Regarding claim 16,
	PANAT teaches the electrode material can be silicon or graphite [0050]. DEINER III teaches the cathode material can be lithium cobalt oxide, lithium iron phosphate, or lithium manganese oxide [0037].
Regarding claim 17,
	PANAT teaches the binder can be an acrylic resin [0038] (polyacrylic acid). The binder in DEINER III can be polyvinylidene difluoride [0039].
Regarding claim 18,
	PANAT teaches depositing the electrode on a copper substrate (current collector) [0039]. The current collector for the cathode in DEINER III is aluminum [0047].
Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over DEINER et al. “Inkjet and aerosol jet printing of electrochemical devices for energy conversion and storage” (2017) (hereinafter “DEINER I”) in view of PANAT et al. (US 2020/0112030); DEINER et al. “Aerosol jet printed polymer composite electrolytes for solid-state li-ion batteries” (2019) (hereinafter “DEINER II”); and DEINER et al. (US 2020/0136129) (hereinafter “DEINER III”) further in view of YU et al. “Direct aerosol printing of lithium-ion batteries” (2017).
Regarding claim 19,
	DEINER teaches making a lithium ion battery by aerosol jet printing but does not teach making the current collector layers by sintering a deposited powder or powder in a slurry. However, YU teaches that current collectors can be aerosol printed in addition to printing the cathode and anode page 392. The current collectors are made from nanoparticles in solution (powder) and are sintered after deposition page 392. At the time of filing the invention it would have been prima facie obvious to one of ordinary skill in the art to provide the current collectors by aerosol jet printing as a simple substitution of known methods for providing current collector layers for batteries.
Claim(s) 20-24 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over DEINER et al. “Inkjet and aerosol jet printing of electrochemical devices for energy conversion and storage” (2017) (hereinafter “DEINER I”) in view of DEINER et al. “Aerosol jet printed polymer composite electrolytes for solid-state li-ion batteries” (2019) (hereinafter “DEINER II”) and RENN et al. (US 2017/0348903).
Regarding claim 20,
	DEINER I teaches aerosol jet printing is a known technique for making batteries abstract. The aerosol jet printing process involves aerosolizing of the ink followed by deposition using a sheath gas as depicted in Fig. 8. 
	DEINER I teaches using the aerosol jet printing technique for making battery layers but does not provide any specifics of a separator. However, DEINER II teaches deposition of a polymer composite solid electrolyte (separator) abstract by aerosol jet printing [0018]. Electrolyte is by definition ion conductive (permeable). The experimental section teaches that the aerosolized ink includes a polymer and alumina (metal oxide) nanoparticles [0019]. By aerosol jet printing, the batteries can be made by depositing electrolyte directly on the conductor substrate (electrode) [0020]. At the time of filing the invention it would have been prima facie obvious to one of ordinary skill in the art to deposit the solid electrolyte of DEINER II because the drop on demand deposition simplifies production. 
The reference does not expressly teach providing a polymer precursor and partially curing the ink in flight. However, RENN teaches that when performing aerosol jet printing, in-flight curing of polymer can be performed to help facilitate the formation of free-standing structures abstract. When in flight, the aerosolized droplets are inherently spherical. The polymer can fully cure once coalesced on the target [0035]. The full curing occurs by a continued irradiation (second irradiation occurring after deposition) [0011]. At the time of filing the invention it would have been prima facie obvious to one of ordinary skill in the art to polymerize the composition of DEINER II in flight to facilitate formation of free-standing structures by aerosol jet printing.
Regarding claim 21,
	The “continuing” irradiation in RENN [0011] indicates that the same radiation source is used.
Regarding claim 22,
	DEINER II teaches the binder can be polymethacylic acid (a polyacrylate) [0017].
Regarding claim 23,
	DEINER II teaches the viscosity of the ink is 1-2000 mPas (mPas = cP) [0037].
Regarding claim 24,
	DEINER II teaches the deposited thickness is 10-12 µm [0063].
Regarding claim 26,
	DEINER II teaches the binder can be polyvinylidene difluoride or polymethacylic acid (a polyacrylate) [0017].
Conclusion
Additional pertinent prior art includes a summary of information in PANG et al. “Additive manufacturing of batteries” (2019).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN MURATA whose telephone number is (571)270-5596. The examiner can normally be reached M-F 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL CLEVELAND can be reached on 5712721418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AUSTIN MURATA/Primary Examiner, Art Unit 1712